979 So. 2d 1147 (2008)
Lawrence SIMPKINS, Appellant,
v.
Ruth JENKINS, Appellee.
No. 1D07-2031.
District Court of Appeal of Florida, First District.
April 17, 2008.
Lawrence Simpkins, pro se, Appellant.
Bill McCollum, Attorney General, and Carrie R. McNair, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon further consideration, this Court has determined that it lacks jurisdiction to consider this appeal. The Corrected Order Denying Motion to Vacate is a nonfinal, nonappealable order. See Banks v. State, 916 So. 2d 35, 35 (Fla. 1st DCA 2005) (holding that an interlocutory order granting indigency status and imposing a lien is not an immediately appealable order). Even if we were to treat Appellant's motion to vacate the lien placed upon his inmate trust account as a motion for relief from judgment filed pursuant to Florida Rule of Civil Procedure 1.540, the Corrected Order Denying Motion to Vacate would still not be appealable because Appellant's motion was directed to the nonfinal order imposing the lien. See Bennett's Leasing, Inc. v. First St. Mortgage Corp., 870 So. 2d 93, 97-98 (Fla. 1st DCA 2003) (explaining that an order on a rule 1.540 motion that is directed to a nonfinal order is not an appealable order).
Accordingly, the appeal is DISMISSED.
DAVIS, VAN NORTWICK, and POLSTON, JJ., concur.